09/14/2022


 1
                                                                                          Case Number: DA 22-0166

 2

 3

 4
                        IN THE SUPREME COURT OF THE STATE OF MONTANA
 5

 6
     STATE OF MONTANA,                          )            Cause No. DA-22-0166
 7                                              )
                    Plaintiff and Appellee,     )
 8       v.                                     )            ORDER
                                                )
 9
     DAKOTA SCHLICHENMAYER,                     )
10                                              )
                   Defendant and Appellant      )
11

12                  Upon review of the Defendant’s Unopposed Motion for Second 60-day Extension to
13
     file Opening Brief, and good cause appearing:
14
                    IT IS HEREBY ORDERED that Appellant has until November 14, 2022, within
15
     which to file the opening brief.
16

17
                                                             __________________________
18                                                           Supreme Court Justice
19
   cc: Jami Rebsom
20     Montana Attorney General’s Office

21

22

23

24

25

26

27

28
                                                                                                         1

                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 14 2022